3:01-cr-30104-RM # 94   Page 1 of 3
                                                              E-FILED
                                Tuesday, 15 January, 2019 04:13:49 PM
                                         Clerk, U.S. District Court, ILCD




                        3 "&I-        ~,e- 301vif-i(m-
                        u5/1 v. ?U1.f1fo~<f,
3:01-cr-30104-RM # 94   Page 2 of 3




                                      (\I
                                      '::!'
                                      Ui
                                      lf1
                                      .,iii..,
                                        I
                                      ·•'i
                                      !"'
                                       ...I
                                      r·..
                                      (\I
                                      tD         I
                                                 J
3:01-cr-30104-RM # 94   Page 3 of 3




                         ~~
                         ~
                                     ~
                                     ~
                         ~
                         _.-~,
                            ,...                   ;
                         ~
                                     ......
                         C:i         ~
                         1,.)
                                     w
                         look
                         {>   '"I"

                         11 . "ft
                         .,., lt:
                                     -
                         ....                 '•
                                     ~
                         "'
                         :JO•

                        \,.
                                     "'-J

                                   . ...


                        ~(/)~
